DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
Four information disclosure statements (IDS) have been filed and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1440), (1436), (1438), (1401) and (1420) on page 27 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  “a road facility object including at least one of a ground control point (GCP) object and an ordinary object and a property” appears to be a typographical error and should be “a road facility object including at least one of a ground control point (GCP) object, an ordinary object and a property”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the method creating …” appears to be a typographical error and should be “the method comprising creating …” and/or any other way Applicant sees fit to overcome such claim objection.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one or more map creating devices creating …”, “an object recognizing unit recognizing …”, “a feature point extracting unit extracting …” and “feature point tracking unit matching and tracking…” in claim 1; “key frame determining unit [determining/determines] …” in claims 3, 4; “correcting unit [obtaining/detects] …” in claims 1, 5; “coordinate determining unit [obtaining/to perform/determines] …” in claims 1, 3 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification does not provide a corresponding structure as performing the claimed function, and equivalents thereof for any of the terms above. See 35 USC 112(a) and 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely repeats the terms “at least one or more map creating devices”, “an object recognizing unit”, “a feature point extracting unit”, “feature point tracking unit”, “correcting unit”, “coordinate determining unit” and “key frame determining unit” without any direction between what specific devices are used for/as these systems and how they are capable of their functions. 
Claims 2, 6 and 8 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 9 are indefinite because of the recited limitation “a high-definition map” in line 2 of claim 1 and in lines 2-3 of claim 9. It is unclear, to the Examiner, whether Applicant is referring to the same high-definition map previously recited in line 1 of claim 1 and in line 1 of claim 9, respectively or not.
Claims 1 and 9 are indefinite because of the recited limitation “a camera” in line 3 of claim 1 and in lines 1-2 of claim 9. It is unclear, to the Examiner, whether Applicant is referring to the same camera previously recited in line 1 of claim 1 and in line 1 of claim 9, respectively or not.
Claim 1 is indefinite because of the recited limitation “each of the at least one or more high-definition maps comprising: … ”. There is insufficient antecedent basis for such limitation in the claim. Further, Examiner believes this might be due to a typographical error and Applicant meant to instead recite “each of the at least one or more map creating devices comprising: … ”. Otherwise, it is unclear, to the Examiner, how “maps” could comprise units and claim 3 is further indefinite as a result since claim 3 recites “wherein each of the at least one or more map creating devices further comprises” and it is unclear, to the Examiner, how such map creating device(s) could further comprise a unit when there is no previously recited limitation of such map creating device(s) comprising any other unit(s). 
Claims 1 and 9 are indefinite because of the recited limitation “a road facility object” in line 5 of claim 1 and in line 4 of claim 9. It is unclear, to the Examiner, whether 
Claims 1 and 9 are indefinite because of the recited limitation “at least one or more road facility objects”. It is unclear, to the Examiner, whether Applicant is referring to the same road facility object previously recited or not and/or whether the road facility object previously recited is a part of and/or in any way connected to the at least one or more road facility objects or not. IF, “at least one or more road facility objects” is meant to be referring back to the same road facility object previously recited and/or if the road facility object previously recited is a part of the at least one or more road facility objects; then it is further unclear, to the Examiner how all the last three limitations of claims 1 and 9 are being performed (for example, how are the relative spatial coordinates of the feature point of the at least one or more road facility objects corrected based on a coordinate point of the GCP object which is [included in] the road facility object itself and why such correction would even take place if absolute spatial coordinates of the road facility object [GCP object] is already recognized). IF, “at least one or more road facility objects” is/are meant to be different than the previously recited road facility object, then Examiner suggests amending the claim language to make such distinction clear.

Claims 2 and 10 are indefinite because of the recited limitation “absolute spatial coordinates of feature point”. It is unclear, to the Examiner, whether Applicant is referring back to the same absolute spatial coordinates of the same feature point previously recited and/or not.
Claims 2 and 10 are indefinite because of the recited limitation “each road facility object”. It is unclear, to the Examiner, what exactly Applicant is referring to by each road facility object. For example, is Applicant referring to any of the previous “a road facility object” and/or “at least one or more road facility objects” or not.
Claims 2 and 10 are indefinite because of the recited limitation “a map creating server gathering absolute spatial coordinates of feature point and a property of each road facility object from the at least one or more map creating devices to create the high-definition map”. Since claims 1 and 9 previously recite that the at least one or more map creating devices create the high-definition map; it is unclear, to the Examiner, why claims 2 and 9 include the server creating the same map. Is this a new map? Are both server and the map creating device(s) creating the same map?

Claims 3 and 11 are indefinite because of the recited limitation “consecutive frames”. It is unclear, to the Examiner, whether Applicant is referring to the same consecutive frames previously recited in lines 10-11 of claim 1 and in line 8 of claim 9, respectively or not.

Claims 4 and 12 recite the limitation “the same feature point”. There is insufficient antecedent basis for such limitation in the claim.
Claims 4 and 12 are indefinite because of the recited limitation “feature points”. It is unclear, whether the feature point previously recited in claims 1 and 9 are in any way connected to and/or part of such feature points recited in claims 4 and 12 or not.

Claims 5 and 13 are indefinite because of the recited limitation “corrects absolute spatial coordinates of a feature point of a road facility object present in the loop route based on a difference between 15absolute spatial coordinates of the feature point determined in the past in the area and absolute spatial coordinates of the feature point currently determined”. It is unclear, to the Examiner, whether Applicant is referring to the same absolute spatial coordinates of the feature point previously recited in claims 1 and 9 by either of the absolute spatial coordinates of the feature point bolded above in claims 5 and 13. It is further unclear, to the Examiner, whether Applicant is referring to the same feature point and/or the same road facility object previously recited in claims 1 and 9 by “a feature point of a road facility object” recited in claims 5 and 13.
Claims 5 and 13 recite the limitation “the past”. There is insufficient antecedent basis for such limitation in the claim.

Claims 6 and 14 are indefinite because of the recited limitation “at least two or more probe vehicles”. It is unclear, to the Examiner, whether the probe vehicle of claim 1 is part of and/or in any way connected to the at least two or more probe vehicles of claims 6 and 14 or not.
Claims 6 and 14 are indefinite because of the recited limitation “spatial coordinates of a feature point of a road facility object”. It is unclear, to the Examiner, whether Applicant is referring to the same feature point and/or the same road facility object or not. Further, it is unclear, to the Examiner, if spatial coordinates is in any way connected to the relative and/or absolute spatial coordinates previously recited or not.

Claims 7 and 15 recite the limitation “the air”. There is insufficient antecedent basis for such limitation in the claim.
Claims 7 and 15 are indefinite because of the recited limitation “absolute spatial coordinates of the road object”. It is unclear, to the Examiner, whether there is any difference between absolute spatial coordinates of the road object in claims 7 and 15 and “the GCP object whose absolute spatial coordinates” in claims 1 and 9 since the road object is the road facility object which includes the GCP object.

Claim 10 is indefinite because of the recited limitation “at least one or more probe vehicles”. It is unclear, to the Examiner, whether the probe vehicle of claim 1 is the same as and/or part of and/or in any way connected to the at least one or more probe vehicles of claim 10 or not.

Claim 11 is indefinite because of the recited limitation “absolute spatial coordinates of the feature point”. It is unclear, to the Examiner, whether Applicant is referring to the same absolute spatial coordinates of the feature point previously recited or not.

Claims 8 and 16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim limitations “at least one or more map creating devices”, “an object recognizing unit”, “a feature point extracting unit”, “feature point tracking unit”, “correcting unit”, “coordinate determining unit” and “key frame determining unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely just states “at least one or more map creating devices”, “an object recognizing unit”, “a feature point extracting unit”, “feature point tracking unit”, “correcting unit”, “coordinate determining unit” and “key frame determining unit” without any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 9 recite “[an object recognizing unit] recognizing, per frame of the road image, a road facility object including at least one of a ground control point (GCP) object and an ordinary object and a property; [10a feature point extracting unit] extracting a feature point of at least one or more road facility objects from the road image; [a feature point tracking unit] matching and tracking the feature point in consecutive frames of the road image; [a coordinate determining unit] obtaining relative spatial coordinates of the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the captured data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in 
This judicial exception is not integrated into a practical application because the combination of additional elements in the claim 1 “A system creating a high-definition map based on a camera, the system comprising at least one or more map creating devices creating a high-definition map using a road image 5including an image of a road facility object captured by a camera fixed to a probe vehicle” and claim 9 “A method of creating a high-definition map based on a camera, the method creating a high-definition map using a road image including an image of a road facility object captured by a camera fixed to a probe vehicle”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the capturing steps recited in claims 1 and 9 are recited at a high level of generality (i.e., as a general means of capturing an image), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The creating steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1 and 9 such as a generic “system", “camera”, “map creating devices” and “road image”, under broadest reasonable interpretation, merely describes how to generally “apply” the Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “system", “camera”, “map creating devices” and “road image” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-8 and 10-16) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent 
As such, claims 1-16 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1).
	Regarding claim 1, Watanabe discloses a system creating a high-definition map based on a camera (see at least [0002], [0017], [0018] and [0020]), the system comprising creating a high-definition map using a road image 5including an image of a road facility object captured by a camera fixed to a probe vehicle (see at least [0002], [0017], [0018] and [0020]), each of the at least one or more high-definition maps comprising: an object recognizing unit recognizing, in the road image, a road facility (see at least [0022], [0032] and [0107]);  10a feature point extracting unit extracting a feature point of at least one or more road facility objects from the road image (see at least [0007], [0030], [0031], [0040], [0021] and [0107]); a coordinate determining unit obtaining relative spatial coordinates of the feature point (see at least [0007], [0030], [0031] and [0040]); and a correcting unit obtaining absolute spatial coordinates of the feature point by correcting the relative spatial coordinates of the feature point based on a coordinate point of the GCP object whose absolute spatial coordinates are known when the GCP object is recognized (see at least [0007], [0008], [0107], [0118], [0120], [0121] and [0131]).
Watanabe does not explicitly disclose at least one or more map creating devices creating the high-definition map; recognizing, per frame of the road image, a road facility object; a feature point tracking unit matching and tracking the feature point in consecutive frames of the road image; obtaining relative spatial coordinates of the feature point to 15minimize a difference between camera pose information predicted from the tracked feature point and calculated camera pose information. However, such matter is suggested by Cho (see at least [0016], [0017], [0018], [0024]-[0028], [0030],-[0035], [0038], [0039] and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe to incorporate the teachings of Cho which teaches at least one or more map creating devices creating the high-definition map; recognizing, per frame of the road image, a road facility object; a feature point tracking unit matching and tracking the feature point in consecutive frames of the road image; obtaining relative spatial 

Regarding claim 2, Watanabe as modified by Cho discloses further comprising a map creating server gathering absolute spatial coordinates of feature point and a property of each road facility object from the at least one or more map creating devices to create the high-definition map (see at least Watanabe [0002], [0007], [0017], [0018], [0020]-[022], [0032] and [0104]-[0107]).

Regarding claim 6, Watanabe as modified by Cho discloses wherein the map creating server analyzes a route which at least two or more probe vehicles have passed through to detect an overlapping route and corrects 20spatial coordinates of a feature point of a road facility object present in the overlapping route based on a difference between absolute spatial coordinates of the feature point determined by the probe vehicles (see at least Watanabe [0007], [0014], [0017], [0020], [0104]-[0106], [0115] and [0131]).  

Regarding claim 8, Watanabe as modified by Cho discloses wherein the GCP object includes at least one of a manhole cover, a fire hydrant, an end or connector of a (see at least Watanabe [0022], [0032] and [0107]).

Regarding claims 9, 10, 14 and 16, claims 9, 10, 14 and 16 are commensurate in scope with claims 1, 2, 6 and 8, respectively. See above for the rejection of claims 1, 2, 6 and 8.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1) in further view of Zhuo (CN110378264A).
Regarding claim 3, Watanabe as modified by Cho fails to disclose wherein each of the at least one or more map creating devices further comprises a key frame determining unit determining that a frame when the relative spatial coordinates of the feature point are moved a reference range or more between consecutive frames of the road image is a key frame and controlling the coordinate determining unit to perform 5computation only in the key frame. However, such matter is suggested by Zhou (see at least [0050], [0072], [0073] and [0098]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho to incorporate the teachings of Zhou which teaches wherein each of the at least one or more map creating devices further comprises a key frame determining unit determining that a frame when the relative spatial coordinates of the feature point are moved a reference range or more between consecutive frames of the road image is a key frame and controlling the coordinate determining unit to perform 

Regarding claim 11, Watanabe as modified by Cho fails to disclose determining that a frame when the relative spatial coordinates of the feature point are moved a reference range or more between consecutive frames of the road image is a key frame and obtaining the relative spatial coordinates and absolute spatial coordinates of the feature point only in the key frame. However, such matter is suggested by Zhou (see at least [0050], [0072], [0073] and [0098]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho to incorporate the teachings of Zhou which teaches determining that a frame when the relative spatial coordinates of the feature point are moved a reference range or more between consecutive frames of the road image is a key frame and obtaining the relative spatial coordinates and absolute spatial coordinates of the feature point only in the key frame since they are all directed to feature extraction of image(s) and incorporation of the teachings of Zhou would reduce computation load and thereby increase efficiency of the overall system.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1) in further view of Zhuo (CN110378264A) in yet further view of Zhang (US20180188026A1).
Regarding claim 4, Watanabe as modified by Cho and Zhuo fails to disclose wherein the key frame determining unit determines that the same feature point present in a plurality of key frames is a tie point and deletes feature points except for the determined tie point. However, such matter is suggested by Zhang (see at least [0085], [0097], [0103] and [0104]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho and Zhuo to incorporate the teachings of Zhang which teaches wherein the key frame determining unit determines that the same feature point present in a plurality of key frames is a tie point and deletes feature points except for the determined tie point since they are all directed to feature extraction of image(s) and incorporation of the teachings of Zhang would reduce computation load even more and thereby increase efficiency of the overall system.

Regarding claim 12, claim 12 is commensurate in scope with claim 4. See above for the rejection of claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1) in further view of Zhang (US20180188026A1).
Regarding claim 5, Watanabe as modified by Cho does not explicitly disclose wherein the correcting unit, if the probe vehicle passes again through an area which the probe vehicle has previously passed through, detects a loop route from a route along which the probe vehicle has travelled and corrects absolute spatial coordinates of a (see at least [0006], [0008], [0032], [0059], [0092], [0093], [0098], [0107], [0110]-[0116] and [0124]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Watanabe as modified by Cho to incorporate the teachings of Zhang which teaches wherein the correcting unit, if the probe vehicle passes again through an area which the probe vehicle has previously passed through, detects a loop route from a route along which the probe vehicle has travelled and corrects absolute spatial coordinates of a feature point of a road facility object present in the loop route based on a difference between 15absolute spatial coordinates of the feature point determined in the past in the area and absolute spatial coordinates of the feature point currently determined since they are all directed to creating map(s) and incorporation of the teachings of Zhang would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 13, claim 13 is commensurate in scope with claim 5. See above for the rejection of claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2020045323A1) in view of Cho (KR20190034130A1) in further view of Wang (US20210350572A1).
Regarding claim 7, Watanabe as modified by Cho discloses wherein the road facility object is a road object positioned on a 30Practitioner's Docket No.: F-MJ-201912-78 road or a mid-air object positioned in the air, and wherein the coordinate determining unit determines whether the road facility object is the road object or the mid-air object based on a property of the road facility object (see at least Watanabe [0020]-[0022], [0032] and [0107]).
Watanabe as modified by Cho fails to disclose obtains absolute spatial coordinates of the road object in each frame of the road image using a homography transform on at least four coordinate points 5whose spatial coordinates have been known. However, such matter is suggested by Wang (see at least [0076], [0077], [0088] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Watanabe as modified by Cho modified to incorporate the teachings of Wang which teaches obtains absolute spatial coordinates of the road object in each frame of the road image using a homography transform on at least four coordinate points 5whose spatial coordinates have been known since they are all directed to map utilization and incorporation of the teachings of Wang would increase accuracy and efficiency of the overall system.

Regarding claim 15, claim 15 is commensurate in scope with claim 7, respectively. See above for the rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      
   
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667